                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 Sung Cho, et al.,

      Plaintiffs,
                                                                                           7/6/2021
 v.

 City of New York, et al.,
                                                       Civil Action No. 16-cv-7961 (ALC)
      Defendants.




          ORDER GRANTING WITHDRAWAL OF ATTORNEY

       Plaintiffs' counsel having provided a sufficient basis for withdrawal, the letter

motion for withdrawal of Milad Emam as counsel for Plaintiffs in the above-captioned

action (ECF No. 123) is hereby GRANTED pursuant to Local Civil Rule 1.4. The Clerk

of Court is direced to terminate ECF No. 123.

 SO ORDERED.

 Dated: July 6, 2021                                   ______________________________
                                                          ANDREW L. CARTER, JR.
 New York, New York                                       United States District Judge
